        Case 4:19-mj-00166-HCA Document 3 Filed 03/28/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF IOWA

                                          )
UNITED STATES OF AMERICA,                 )
                                          )     Case No.   4:19-MJ-166
             v.                           )
                                          )     GOVERNMENT’S MOTION TO
BARRY LEON ADAIR, JR.,                    )     UNSEAL CRIMINAL COMPLAINT
                                          )     AND ARREST WARRANT
             Defendant.                   )
                                          )

      COMES NOW, the United States of America, by and through the

undersigned counsel, and states the following:

      On March 22, 2019, United States Magistrate Judge Helen C. Adams issued

a criminal complaint and arrest warrant for BARRY LEON ADAIR, JR. for

violations of Title 21, United States Code, Sections 846 and 841(b)(1)(C).     The

omnibus affidavit filed in support of this criminal complaint identified fourteen

other people for whom the government was seeking criminal complaints and arrest

warrants.   Of those fourteen other people, thirteen were arrested on March 27,

2019, and had initial appearances on the issued criminal complaints.      As those

complaints and supporting omnibus affidavit have been unsealed, the government

does not believe it necessary for the criminal complaint, supporting affidavit, and

arrest warrant to remain sealed in this case.

      WHEREFORE, the government requests the Court unseal the criminal

complaint, supporting affidavit, and arrest warrant in this case.



                                          1
Case 4:19-mj-00166-HCA Document 3 Filed 03/28/19 Page 2 of 2



                                 Respectfully submitted,


                                 Marc Krickbaum
                                 United States Attorney

                           By:   /s/ Mikaela J. Shotwell
                                 Mikaela J. Shotwell
                                 Assistant United States Attorney
                                 U.S. Courthouse Annex, Suite 286
                                 110 E. Court Avenue
                                 Des Moines, Iowa 50309
                                 Phone: (515) 473-9300
                                 Email: mikaela.shotwell@usdoj.gov




                             2
